 

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”), with an effective date of August
20, 2019 (the “Effective Date”), is entered into by and among OPM Green Energy,
LLC, a Texas limited liability company (the “Company”), and Greenway
Technologies, Inc., a Texas corporation (“Investor”). The Company and Investor
are each referred to herein as a “Party” and collectively as the “Parties.”
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to them in the Company Agreement (defined below).

 

RECITALS

 

WHEREAS, concurrent with the execution hereof, Investor and the Company have
entered into that certain Intellectual Property License, dated as of the date
hereof, by and between Investor and the Company (the “License Agreement”);

 

WHEREAS, as consideration for the License Agreement, the Company desires to
issue 300 Units (the “Units”) to Investor on the terms set forth in this
Agreement;

 

WHEREAS, in connection with the transactions contemplated by this Agreement,
Investor shall become a party to the Company’s Limited Liability Company
Agreement, dated as of the date hereof (as further amended from time to time,
the “Company Agreement”).

 

NOW, THEREFORE, in consideration of the premises, mutual covenants, and
agreements contained herein and in the License Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Investor, intending to be legally bound, agree as
follows:

 

1. Contribution and Issuance. Subject to compliance with any applicable terms of
the Company Agreement, the Company shall issue to Investor, and Investor hereby
accepts, the Units. The Parties agree that the value of the benefit of the
License Agreement to the Company, as lessee, shall be deemed to be a Capital
Contribution (as defined in the Company Agreement) of Investor to the Company.

 

2. Company Agreement. Upon execution of this Agreement, Investor shall be
admitted to the Company as a Member (as defined in the Company Agreement) and
shall be bound by and receive the benefit of the terms of the Company Agreement,
the terms of which are hereby incorporated by reference herein as if set out
herein in full.

 

3. Representations and Warranties of the Parties. The Company hereby represents
and warrants to Investor, and Investor hereby represents and warrants to the
Company, that the statements in this Section 3 are true and correct as of the
date hereof:

 

(a) it is duly organized, validly existing and in good standing as an entity
under the laws of the jurisdiction where it is organized and has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder;

 

(b) all necessary actions have been taken by such Party and its members,
managers, partners, shareholders or trustees, as applicable, to authorize the
execution and delivery of this Agreement and the Company Agreement and to
consummate the transactions hereunder and to perform its obligations hereunder
and thereunder;

 

(c) this Agreement has been duly executed and delivered by such Party and
constitutes a valid and binding agreement of such Party, enforceable in
accordance with its terms, and the Company Agreement, when executed and
delivered by the parties thereto, will constitute a valid and binding agreement
of such Party, enforceable in accordance with its terms; and

 

(d) in the case of Investor, Investor understands that the Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or under any state securities laws. Investor also understands that the Units are
being offered and sold pursuant to an exemption from registration contained in
the Securities Act and applicable state securities laws based in part upon
Investor’s representations contained in this Agreement. Investor hereby further
represents and warrants as follows:

 

1. Investor must bear the economic risk of this investment indefinitely unless
the Units are registered pursuant to the Securities Act, or an exemption from
registration is available under the Securities Act and applicable state
securities laws. Investor understands that the Company has no present intention
of registering the Units. Investor also understands that there is no assurance
that any exemption from registration under the Securities Act and under
applicable state securities laws will be available and that, even if available,
such exemption may not allow Investor to transfer all or any portion of the
Units under the circumstances, in the amounts or at the times Investor might
propose.

 



  

 

 

2. Investor is acquiring the Units for Investor’s own account for investment
only, and not with a view towards their distribution.

 

3. Investor represents that it is an accredited investor within the meaning of
Regulation D under the Securities Act.

 

4. Investor has read the Company Agreement and understands the terms and
conditions thereof, including the restrictions regarding any disposition of the
Units.

 

5. Investor has had the opportunity to ask for and obtain all information that
it deems relevant to its investment in the Company, including without limitation
information regarding the terms and conditions of its investment in the Company
and the Company’s business, financial affairs, and facilities.

 

(e) Investor is not subject to any Disqualification Event (as defined below),
except for Disqualification Events both (A) covered by Rule 506(d)(2)(ii) or
506(d)(2)(iii) under the Securities Act and (B) disclosed in writing in
reasonable detail to the Company. Investor has exercised reasonable care to
determine the accuracy of the representation made by him or her in this section
and agrees to confirm to the Company promptly following the Company’s reasonable
request therefor, that the representations and warranties given by Investor
hereunder continue to be accurate. “Disqualification Event” means any of the
“bad actor” disqualifications described in Rule 506(d)(1)(i) through (viii), as
modified by Rules 506(d)(2) and (d)(3), under the Securities Act.

 

4. Miscellaneous.

 

(a) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties, their distributees, heirs, legal representatives,
executors, administrators, successors and assigns.

 

(b) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and shall be binding upon the Party
who executed the same, but all of such counterparts shall constitute the same
Agreement. This Agreement may be validly executed and delivered by facsimile,
PDF or other electronic transmission.

 

(c) Entire Agreement. This Agreement, the License Agreement and the Company
Agreement constitute the entire agreement between the Parties relating to the
subject matter hereof and supersede all previous contracts and agreements
between the Parties hereto, both oral and written. In the event of any conflict
between the Company Agreement and this Agreement, the terms of the Company
Agreement will govern.

 

(d) Further Assurances. Each Party shall execute and deliver all such further
and additional instruments and agreements and shall take such further and
additional actions, as may be reasonably necessary or desirable to evidence or
carry out the provisions of this Agreement or to consummate the transactions
contemplated hereby.

 

(e) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Texas, without giving
effect to the conflicts of law provision or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas.

 

* * * * *

 

[Remainder of page intentionally left blank]

 

  Page 2 of 3

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

  COMPANY:       OPM GREEN ENERGY, LLC,   a Texas limited liability company    
    By: /s/ Kevin Jones   Name: Kevin Jones   Title: Manager

 

  InvestoR:       GREENWAY TECHNOLOGIES, INC.,   a Texas corporation         By:
/s/ Kent Harer                  Name: Kent Harer   Title: President (Acting)

 

[Subscription Agreement]

 

  

 

